Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular as to Applicant’s recitation of “a portion of the transmitting elements and/or receiving elements are used” in claim 1, please N.B., that the current recitation of “a portion” may include the portion that comprises all of the elements; that is, “a portion” does not preclude the interpretation of the portion that includes all of the transmitting and/or receiving elements. Nowhere does Applicant recite that the “a portion” cannot comprise all of the elements. As such, it appears that the current recitation of “a portion” may include the portion of all the elements. In this scenario, the operating states of the first and second operating state appear to be indistinguishable. In at least this configuration, a skilled artisan is not reasonably apprised of how to distinguish between a first operating state and a 
Additionally, as to Applicant’s claim 1 recitation of “when a wider focusing of the resulting antenna lobes is sufficient to measure the surface of the filling material,” it is not clear if this conditional comprises an active, positive limitation insofar as “when” appears to be a predicated on a “sufficient” status. It is unclear if the “sufficient” status is ever achieved; and, as such, it is unclear if the “wider focusing” is ever performed. As such, it appears there is at least a scenario in which the “sufficient” status is not achieved so that a “wider focus” is not performed; in which case, there is not any active, positive limitation for the cited prior art to read upon. Applicant may resolve this clarity issue by amending “when” to “in response to.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 10 are, as best understood by the Office, rejected under 35 USC 103(a) as being unpatentable over Edvardsson, of record, in view of Muller et al. US 2002/0040596 and further in view of Ross et al. US 8421588.


     As to claim 1, Edvardsson teaches a radar fill level measurement device (see figs. 2d, 2h) for measuring a fill level or detecting a topology of a surface of a filling material in a container (abstract, fig.2d), comprising: an arrangement including at least one radar chip (fig.2h: 27 comprise array of eight chips), the arrangement having (a) a plurality of transmitting channels ([0034, 0047]), each of the transmitting channels configured to generate a transmission signal 15a-b (in reference to fig.1a-1b) and/or (b) a plurality of receiving channels ([0044]), each of the receiving channels configured to detect the transmission signals reflected from the filling material surface ([0031] teaches detect signals reflected from surface); and an antenna arrangement (fig.2d:26, also fig.2h:27) having a plurality of transmitting elements and a plurality of receiving elements (also c.f. [0044-0050], which teaches plurality of transmit/receive elements in an array), wherein the device has (a) a number of the transmitting channels (c.f. [0047], which teaches a number of channels, e.g. 4, 8, 16, etc.) which is greater than a number of the 
          Edvardsson doesn’t expressly teach a control circuit configured to activate one of at least two operating states of the device, the states comprising 1st/2nd states in which all the elements are supplied and in which a portion of the elements are used, wherein a different number of the transmitting channels and/or the receiving channels is used in each of the at least two operating states, wherein the control circuit is configured to deactivate a component of the arrangement for measuring the fill level.
          Muller teaches (esp. c.f. fig.7) a control circuit 55 configured to activate one of at least two operating states of the device (via switches 47, 49, 51), wherein a different number of the transmitting channels and/or the receiving channels is used in each of the at least two operating states in which one state is all the elements supplied and another state is a portion of the elements are used (esp. c.f. [0058-0061] and fig.7, which shows the number of transmit/receive channels S/E can be modulated by activating the various switches 47, 49, 51 during the operating states to achieve for instance, all the elements supplied or a portion of said elements being used). Muller further teaches wherein (see fig.7 of Muller) the control circuit 55 is configured to deactivate a component of the arrangement for measuring the fill level (esp. c.f. 0058-0064 of Muller, which teaches deactivating components, switches 47, 49, 51 for measuring the fill level). Please N.B., as explained above, that the current recitation of “a portion” may include the portion that comprises all of the elements; that is, “a portion” does not preclude the interpretation of the portion that includes all of the transmitting and/or receiving elements. Nowhere does Applicant 
It would be obvious to modify Edvardsson by incorporating a control circuit as recited in the claim and taught by Muller (see above) for the benefit of modulating the operating states and channels of the device to control the fill level, as taught by Muller (see recited sections above). 
While Edvardsson and Muller do not expressly teach the deactivating comprises transferring unused channels into an energy-optimized state, please N.B., that the requisite degree of “energy-optimized” state is not recited. That is, “energy optimized state” is open-ended and vague. No particular energy-optimization or state is specified so a skilled artisan is not reasonably apprised of what energy state is considered sufficiently “energy-optimized” to read 
While it is the position of Office that Edvardsson and Muller teaches the recited limitations, alternatively, for the sake of argument, assuming that they do not teach the limitation regarding the operating states, please N.B., that Ross fig.5 teaches various operating states in which the states occupy different number of channels being used (esp. c.f. fig.5, which teaches managing and modulating energy requirements for a circuit). 
It would be obvious for a skilled artisan to modify Edvardsson and Muller by modulating the energy-state of the channels as taught by fig.5 of Ross so as to achieve the recited operating states in order to affect the performance characteristic of the chips. 
Please N.B., as to the limitation regarding “when a wider focusing of the resulting antenna lobes is sufficient to measure the surface of the filling material,” as noted above, it appears this does not necessarily comprise an active, positive limitation. In particular, it is unclear if the “sufficient” status is ever achieved; and, as such, it is unclear if the “wider focusing” is ever performed. As such, under the broadest reasonable interpretation of the claims claim 2, the cited prior art teaches the device according to claim 1, wherein the device is configured to use (a) fewer transmitting elements for measuring the fill level than there are transmitting channels provided and/or (b) fewer receiving elements for measuring the fill level than there are receiving channels provided. (esp. c.f. [0047] and fig.2h of Edvardson, which show which show details of butler matrix that is a routine way of generating several antenna lobes fed from one input each)       As to claim 3, the cited prior art teaches the device according to claim 1, wherein the at least one radar chip includes a plurality of radar chips (fig.2h: 27 of Edvardson comprise a plurality of radar chips, e.g. array of eight chips).       As to claim 4, the cited prior art teaches the device according to claim 1, wherein (see fig.2h of Edvardson) the at least one radar chip (27 includes an array of eight chips) includes a radar chip configured to transmit and receive transmission signals and an integrated microwave circuit (esp. c.f. [0020] of Edvardson, which teaches the integrated microwave circuit) configured only to transmit transmission signals or only to receive transmission signals reflected from the filling material surface (esp. c.f. [0044] of Edvardson, which teaches the transmit/receive mechanics).

claim 6, the cited prior art teaches the device according to claim 5, wherein (see fig.7 of Muller) the control circuit 55 is configured to activate and deactivate one of the at least two operating states as a function of the fill level (esp. c.f. 0058-0061 of Muller, which teaches the operating states as a function of fill level gage).
        As to claim 10, the cited prior art teaches the device according to claim 1, wherein the device is an FMCW fill level measurement device (esp. c.f. [0032-0033] of Edvardson, which teaches FMCW radar-based fill level measuring).

  Claim 8 is rejected under 35 USC 103(a) as being unpatentable over Edvardsson and Muller and Ross, of record, and further in view of Jirskog et al. US 2015/0253176.       As to claim 8, Edvardsson and Muller and Ross teaches the device according to claim 1.
Edvardsson and Muller and Ross doesn’t expressly teach wherein an analogue-digital converter is integrated on the at least one radar chip.
However, please N.B., an analogue-digital converter is routinely integrated on radar chips, e.g. c.f. Jirskog fig.5, which shows analog-digital converter 52 integrated on radar chip 2).
It would be obvious for a skilled artisan to modify Edvardsson and Muller and Ross by integrating A-D converter to radar chip as taught by fig.5 of Jirskog, for the benefit of adapting to microprocessors that may then store parameters according to and corresponding to the different modes adapted for the different measurement ranges while measuring the fill level (see Jirskog [0105-0108]). 
Claim 9 is rejected under 35 USC 103(a) as being unpatentable over Edvardsson and Muller and Ross, of record, further in view of Waelde et al. US 2017/0141453.
As to claim 9, Edvardsson and Muller and Ross teaches the device according to claim 1.
Edvardsson and Muller and Ross doesn’t expressly teach wherein the device is configured to detect the topology of a medium in the container.
However, Waelde teaches the device is configured to detect the topology of a medium in the container (esp. c.f. [0022], which teaches detecting topology inside container).
It would be obvious to modify Edvardsson and Muller and Ross by enabling detection of topology of medium within container as taught by Waelde for the benefit of accessing various frequency components as part of the transmit channel, which can also act as a receiver, while targeted switching occurs, to efficiently and accurately determine fill level.

Response to Remarks
Applicant’s remarks filed 5/11/21 have been considered but are respectfully considered non-persuasive. 
In particular as to Applicant’s recitation of “a portion of the transmitting elements and/or receiving elements are used” in claim 1, please N.B., that the current recitation of “a portion” may include the portion that comprises all of the elements; that is, “a portion” does not preclude the interpretation of the portion that includes all of the transmitting and/or receiving elements. Nowhere does Applicant recite that the “a portion” cannot comprise all of the elements. As such, it appears that the current recitation of “a portion” may include the portion of all the elements. In this scenario, the operating states of the first and second operating state appear to be 
Additionally, as to Applicant’s claim 1 recitation of “when a wider focusing of the resulting antenna lobes is sufficient to measure the surface of the filling material,” it is not clear if this conditional comprises an active, positive limitation insofar as “when” appears to be a predicated on a “sufficient” status. It is unclear if the “sufficient” status is ever achieved; and, as such, it is unclear if the “wider focusing” is ever performed. As such, it appears there is at least a scenario in which the “sufficient” status is not achieved so that a “wider focus” is not performed; in which case, there is not any active, positive limitation for the cited prior art to read upon. Applicant may resolve this clarity issue by amending “when” to “in response to.”  
In conclusion, Applicant may amend around the recited art by addressing the clarity issues noted above with respect to the operating states and by amending “when” to “in response .   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/Bo Fan/
Examiner, Art Unit 3646